DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 45-52, and 54-65 have been considered but are moot because of amendments to the claims. 
Applicant's arguments, see pages 5-7, filed 10/25/2021, with respect to the rejection(s) of claim(s) 45-46, 48-49, 52, 55, 57-58,61-63 and 65 under U.S.C. 102(b) have been fully considered; however, upon review of the newly proposed amendments, it is unclear if these amendments are new matter or not. Thus, a new matter rejection is set forth below and a 35 USC 103 rejection in view of Clarke et al. (US 2010/0002190) to address the new limitations.
Applicant has amended the claims to recite “wherein the first layer of dielectric material varies in thickness across a region within the first zone”.
A new matter rejection has been presented below because the Examiner is unable to decipher support from paragraph 35 for the new limitation. 
In the interest of compact prosecution, a new prior art rejection is cited below that includes the Clarke et al. reference which teaches “wherein the first layer of dielectric material varies in thickness across a region within the first zone”, that appears to read on the amended subject matter, should the new matter rejection be overcome. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 60/960,607 and 60/881,514, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The provisional applications do not provide support for the amended claimed language of ‘wherein the first layer of dielectric material varies in thickness across a region within the first zone’.  The application 16/159,289 appears to have the first ‘mention’ of this limitation which has a filing date of 1/22/2008.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 45-52, and 54-65 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant has amended claim 45 to recite “wherein the first layer of dielectric material varies in thickness across a region within the first zone”. Applicant recites that support for this limitation can be found in paragraph 35. 
However, paragraph 35 of the applicants disclosure recites that “a first flexible film 8a having a surface relief diffractive pattern 20 that varies within a depth”.  It is unclear where varying in thickness across a region within the first zone is found. Applicant should further explain where support for the new claimed limitation is found.
Claims 45-52, and 54-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Applicant has amended claim 45 to recite “wherein the first layer of dielectric material varies in thickness across a region within the first zone”. Applicant recites that support for this limitation can be found in paragraph 35. 
However, paragraph 35 of the applicants disclosure recites that “a first flexible film 8a having a surface relief diffractive pattern 20 that varies within a depth”.  It is unclear where varying in thickness across a region within the first zone is found. Applicant should further explain where support for the new claimed limitation is found.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 45-46, 48-49, 52, 54-55, 57-58, 61-63, and 65 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blum et al. (US 2005/0099594) in view of Clarke et al. (US 2010/0002190).

Referring to claim 45, Blum et al. discloses an energized ophthalmic lens device comprising: an ophthalmic lens insert-encapsulating layer (120, contact lens) comprising a first zone and a second zone; a variable optic insert comprising at least a portion within the optical first zone, the variable optic insert 
Blum et al. lacks a detailed description of wherein the first layer of dielectric material varies in thickness across a region within the first zone. 
Clarke et al. discloses an electro-active diffractive optic in the same field of endeavor that comprises a surface relief pattern that may vary along a maximum thickness for the purpose of diffracting light (paragraph 23). 
It would have been obvious to a person of ordinary skill in the art to modify the first layer of dielectric material of Blum et al. to vary in thickness as taught in Clarke et al. in order to refract light. It would only take routine skill in the art to vary the thickness of the layer to refract light in a manner which would be required to improve the patient’s vision.
Referring to claim 46, Blum et al. discloses wherein the energized ophthalmic lens device is a contact lens (abstract).
Referring to claim 48, Blum et al. discloses wherein the variable optic insert alters a focal characteristic of the energized ophthalmic lens device (paragraph 13).
Referring to claim 49, Blum et al. discloses wherein the energy source energizes components within the energized ophthalmic lens device and causes the layer of liquid crystal material to alter its effect on light (paragraph 14).
Referring to claim 52, Blum et al. discloses comprising a processor (paragraph 25).
Referring to claim 54, Blum et al. discloses an ophthalmic lens insert-encapsulating layer that has a first and second outer surface.
Blum et al. lacks a detailed description of the ophthalmic lens insert-encapsulating layer has a first outer surface with a first radius of curvature and a second outer surface with a second radius of curvature different than the first radius of curvature.
Blum et al. discloses that a contact lens has a concave side suitable for matching the curvature of the eye (paragraph 39), where the size of the contact lens may vary.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the contact lens of Blum et al. to have the first and second outer surfaces of the lens to have different radii of curvature in order to size the contact lens to fit the lens into the eye of the wearer.
Referring to claim 55, Blum et al. discloses wherein the ophthalmic lens insert-encapsulating layer varies in thickness across at least a portion of the first zone (paragraph 35).
Referring to claim 57, Blum et al. discloses wherein the ophthalmic lens insert-encapsulating layer comprises a hydrophilic acrylic material (paragraph 47).
Referring to claim 58, Blum et al. discloses wherein the ophthalmic lens insert-encapsulating layer comprises a flexible material (paragraph 47).
Referring to claim 61, Blum et al. discloses wherein the ophthalmic lens insert-encapsulating layer stabilizes the energized ophthalmic lens device in a centrated position (paragraph 34).
Referring to claim 62, Blum et al. discloses wherein the layer of liquid crystal material is one of multiple layers of liquid crystal material in the variable optic insert (paragraph 14, discloses the electro active element may comprise one or more layers of electro-active materials (liquid crystals)).
Referring to claim 63, Blum et al. discloses multiple layers of liquid crystal material in the variable optic insert and being configured (the electro-active element/liquid crystal) being configured to provide optical powers between a minimum optical power and a maximum optical power (see paragraphs 14 and 37).
Referring to claim 65, Blum et al. discloses a sensor embedded in the ophthalmic lens insert encapsulating layer in at least a region comprising the second zone (paragraph 23 discloses a view detector that can be a rangefinder (the instant application discloses a range finder as a sensing device in paragraph 65); paragraph 34 discloses wherein the rangefinder can be placed in the bulk of the contact lens 120).

Claim 47 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Blum et al. (594) in view of Clark et al. (US 2010/0002190) as applied to claim 45 above, and further in view of Large (US 5,712,721).

Referring to claim 47, as applied to claim 45 above, Modified Blum et al. discloses a contact lens but lacks a detailed description of wherein the energized ophthalmic lens device is an intraocular lens.
Large discloses an electroactive lens, in the same field of endeavor that is implantable in the eye (claim 6).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to further modify the lens of Blum et al. to be implantable in the eye for the purpose of treating long term optical concerns of the patient.

Claims 50-51 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Blum et al. (US 2005/0099594) in view of Clarke et al. (US 2010/0002190) as applied in claim 49 above, and further in view of Blum et al. (US 2003/0210377).

Referring to claim 50, as applied to claim 49 above, Modified Blum et al. discloses a lens with a layer of liquid crystal material (electroactive material), an alignment layer and electrodes that are in communication with the energy source (paragraph 17).
Modified Blum et al. also discloses that various electroactive layers can be used in the embodiments (paragraph 21).
Modified Blum et al. lacks a detailed description of how the layers of liquid crystal, alignment layer and electrodes are stacked between two alignment layers multiple layers.
Blum et al. (377) discloses an electro active les in the same field of endeavor a layer of liquid crystal material between two alignment layers, the two alignment layers are between two electrode layers, and the two electrode layers are in electrical communication with the energy source (Fig. 1, and paragraph 20) for the purpose of producing variable refractive indices for vision correction.
It would have been obvious to a person of ordinary skill | the art at the time of the invention to further modify the lens of Blum et al. (“S94) to have the electrodes, liquid crystal and alignment layers stacked in a particular manner as taught in Blum et al. (377) the purpose of correcting vision abnormalities.
Referring to claim 51, as applied to claim 50 above, Modified Blum et al. (594) discloses wherein the layer of liquid crystal material has an energized orientation and an energization (paragraph 14, discloses the one or more liquid crystal layers are activated by the electrical voltage(energized orientation) of the two electrode layers causes the layer of liquid crystal material to shift from a resting orientation to the energized orientation (paragraph 17 discloses the power source applied to the electrodes of the electroactive layers, which when activated provides vision correction).

Claims 56 and 64 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Blum et al. (US 2005/0099594) in view of Clarke et al. (US 2010/0002190) as applied to claim 45 above, and further in view of Blum et al. (US 2002/0140899).

Referring to claims 56 and 64, as applied to claim 45 above, Modified Blum et al. (594) discloses electrodes electrically connected to the electro-active element wherein the electrical power is applied to the electro active element.
Modified Blum et al. (594) lacks a detailed description of concentric ring shaped electrodes and wherein the ophthalmic lens insert-encapsulating layer defines a surface relief diffractive pattern across at least a portion of the first zone.
Blum et al. (‘899) teaches an electro-optic lens wherein the electrodes are concentric ring shaped (paragraph 169 and Fig. 22, items 2030) and said element is diffractive (paragraph 224).
Therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention to further modify the electrode shape to be in a ring and the electro active lens element to be diffractive in order to correct for specific vision abnormalities.

Claims 59-60 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Blum et al. (US 2005/0099594) in view of Clarke et al. (US 2010/0002190) as applied to claim 45 above, and further in view of Lindstrom (US 5,628,794).

Referring to claims 59-60 as applied to claim 45 above, Modified Blum et al. lacks a detailed description of wherein the ophthalmic lens insert-encapsulating layer defines openings in the second zone for allowing nutrient and cellular waste products to pass though the energized ophthalmic lens device and wherein the openings are semi-permeable membranes.
Lindstrom discloses an ophthalmic lens in the same field of endeavor with a biocompatible material (col. 5 lines 66-col. 6 lines 5) that comprises openings (small holes), wherein the holes would provide a semi-permeable membrane, where the holes can be arranged about or near the periphery of the lens (i.e. the second zone) for the purpose of facilitating the passage of nutrients (col. 5 lines 66-col. 6 lines 5).
Therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention to further modify a portion of the second zone of the contact lens of Blum et al. to comprise a semi-permeable membrane or openings as taught in Lindstrom in order to facilitate the passage of nutrients.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2007/0153354.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY P SHIPMON/               Examiner, Art Unit 3774                                                                                                                                                                                         
/Jennifer Dieterle/               Supervisory Patent Examiner, Art Unit 3774